Citation Nr: 0613886	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a dermatological 
disorder involving the feet, and body, also claimed as 
chloracne.

4.  Entitlement to service connection for visual impairment 
to include as a result of exposure to environmental hazards.

5.  Entitlement to service connection for bilateral hip and 
knee disorders.

6.  Entitlement to service connection for a bilateral 
shoulder disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for a hand and fingers 
disorder.

9.  Entitlement to service connection for a bilateral leg 
disorder.

10.  Entitlement to service connection for a chronic lung 
disorder including claimed as due to asbestos exposure or 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, AJ, KB, and KJ


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, NM.

During the course of the current appeal, the veteran has 
raised some other issues; however, absent a perfected timely 
appeal, these issues are not now part of the current 
appellate review.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), for which a 30 percent rating has been 
assigned.

The veteran and several others testified before a Hearing 
Officer at the RO in July 2004; a transcript is of record.

Issues ## 2-10 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to defective hearing.

2.  Evidence of record and medical opinion does not sustain 
that current hearing loss is of service origin.  



CONCLUSION OF LAW

Bilateral defective hearing is not the result of service.  38 
U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue relating to hearing loss at present without 
detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's records confirm that as an ammunition handler, 
he was exposed to acoustic trauma during service including 
while in Vietnam.

Service medical records are without noted hearing deficits.  

On routine examinations including at entrance and in service, 
the veteran's hearing acuity was normal.  

On the separation examination, dated in January 1971, hearing 
acuity was 15/15. An audiogram was not undertaken.  

Numerous private and some VA records show treatment for a 
variety of complaints in recent years.

On VA examination in March 2003, the veteran said that he had 
been exposed to noise in service.  Since service, he had 
worked for 27 years as a heavy equipment operator at a power 
plant, driving bulldozers, loaders and scrapers with a 
surface mining operation.  He had also had tinnitus.

On the authorized VA audiological evaluation in March 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
70
75
LEFT
10
20
20
55
55

This is an average of 59 decibels in the right ear and 38 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear, and 84 
percent in the left ear.  

The examiner specifically noted that on a questionnaire 
filled out by the veteran in December 2002, he had been asked 
when his hearing loss developed and he had responded "in the 
1970's".  It was noted that his active duty exposure had 
been relatively short and that since service, he had been 
exposed to continuous extensive heavy equipment noises.  The 
examiner opined that "the hearing loss and any associated 
periodic tinnitus resulted from occupational noise exposure 
over a 27-year period, not the brief exposure he describes 
during his period of active duty".  (emphasis added)

As cited above, certain guidelines are maintained for what 
constitutes hearing loss under VA standards.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500 to 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500 to 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

In this case, the veteran now exhibits appreciable hearing 
loss within pertinent VA standards.  However, records in 
service show no evidence of hearing loss; he was exposed to 
loud noises for 27 years after service; and there is a 
specific medical opinion which concluded that his hearing 
loss at present is unrelated to service, a doubt is not 
raised to be resolved in his favor, and service connection is 
not warranted.

ORDER

Service connection for bilateral defective hearing is denied.


REMAND

Service medical records are limited.  The veteran has 
indicated that he was exposed to Agent Orange as well as 
other environmental hazards including asbestos.  He also 
claims that he experienced various injuries in service.

He filed his initial claim in 2002.  At that time, he 
referred to recent treatment.  Subsequently, treatment 
records have been received from both private and VA 
evaluations primarily in the past several years.  

However, there are no records for the period soon after his 
separation from service as might support his claim of 
chronicity.  In that regard, it is unclear that the veteran 
understands that that is what is required in his case.

And while there is a medical opinion of record with regard to 
defective hearing, as identified above, there are no opinions 
of record as to the etiology and causation of the other 
claimed disabilities he now experiences.

It is noted that the veteran lives quite a distance from the 
closest VA facility and receives most of his care at a local 
outpatient facility.  Since his retirement from mining, he 
has been a medicine man with his tribe.  

The Board finds that additional development is required on 
these issues.  Accordingly, the case is REMANDED for the 
following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  

The 
service 
departmen
t should 
be 
contacted 
for all 
additiona
l 
clinical 
records 
including 
specific 
informati
on 
concernin
g several 
periods 
in which 
sick call 
notations 
indicate 
he was 
being 
treated 
but do 
not 
designate 
the 
disabilit
y for 
which the 
treatment 
was being 
given.

The 
veteran 
should be 
asked for 
any other 
collatera
l 
documenta
tion of 
residuals 
of his 
claimed 
disabilit
ies 
during 
and 
particula
rly from 
the 
period 
soon 
after 
separatio
n from 
service, 
to 
include 
from 
service 
comrades 
or family 
members 
to whom 
he may 
have 
written, 
etc.; and 
with the 
assistanc
e of the 
RO, these 
records 
should be 
acquired 
and added 
to the 
claims 
file.  It 
may be 
that 
records 
are 
available 
from the 
mining 
company 
where he 
worked 
for so 
many 
years, at 
the 
reservati
on or 
other 
Indian 
medical 
facility, 
or in 
associati
on with 
insurance
, etc.  
All 
reasonabl
e avenues 
of 
pursuit 
should be 
followed.

2.  If 
documenta
tion is 
obtained 
which 
relates 
to 
service 
or a 
period 
soon 
after 
service, 
the case 
should 
then be 
reviewed 
by 
appropria
te 
physician
s to 
determine 
the 
probable 
etiology 
and 
causation 
of all 
other 
claimed 
disabilit
ies, to 
include 
an 
opinion 
as to 
whether 
the 
following 
disorders 
are as 
likely as 
not due 
to 
service 
and/or in 
any way 
attributa
ble 
thereto, 
i.e., a 
back 
disorder; 
a 
dermatolo
gical 
disorder 
involving 
the feet, 
and body, 
also 
claimed 
as 
chloracne
; visual 
impairmen
t to 
include 
as a 
result of 
exposure 
to 
environme
ntal 
hazards; 
bilateral 
hip and 
knee 
disorders
; a 
bilateral 
shoulder 
disorder; 
a neck 
disorder; 
a hand 
and 
fingers 
disorder; 
a 
bilateral 
leg 
disorder; 
and a 
chronic 
lung 
disorder 
including 
claimed 
as due to 
asbestos 
exposure 
or 
herbicide 
exposure.  
The file 
should be 
reviewed 
in its 
entirety.  
If these 
opinions 
cannot be 
rendered 
on the 
basis of 
the 
evidence 
of 
record, 
the 
veteran 
should be 
scheduled 
for 
another 
VA 
examinati
on at a 
time 
convenien
t to him, 
for 
whatever 
additiona
l testing 
is 
required 
for 
supportin
g such 
requested 
opinions.

3.  The 
case 
should 
then be 
reviewed 
by the RO 
under all 
pertinent 
regulatio
ns.  If 
the 
decision 
remains 
adverse 
to the 
veteran, 
a SSOC 
should be 
issued, 
and he 
and his 
represent
ative 
should be 
afforded 
a 
responsib
le 
opportuni
ty to 
respond. 

The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  

The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


